                  Case 2:19-cv-00713 Document 1 Filed 05/13/19 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     BOWHEAD TRANSPORT                                          IN ADMIRALTY
10   COMPANY, LLC, an Alaska limited
     liability company,                                         No. 2:19-cv-00713
11
                             Plaintiff,
12                                                              COMPLAINT
             v.
13
     ALASKA LOGISTICS, LLC, a Washington
14   limited liability company,
15                           Defendant.
16

17          Plaintiff Bowhead Transport Company, LLC (“Bowhead”) alleges as follows:
18                                        I. JURISDICTION
19          1.      The Court has subject matter jurisdiction over this matter in admiralty under 28
20   U.S.C. § 1333 because it involves a dispute over a contract to transport freight by sea which is
21   a maritime contract. The Court also has diversity jurisdiction under 28 U.S.C. § 1332 because
22   plaintiff and defendant are citizens of different states and the amount in controversy exceeds
23   $75,000.
24          2.      The Court has personal jurisdiction over defendant Alaska Logistics because
25   defendant is a citizen of the State of Washington with its principal place of business located in
26   Seattle, Washington.

     COMPLAINT - 1                                                              ATTORNEYS AT LAW
                                                                      BAUER MOYNIHAN & JOHNSON LLP
                                                                          2101 FOURTH AVENUE - SUITE 2400
                                                                          SEATTLE, WASHINGTON 98121-2320
                                                                                    (206) 443-3400
                   Case 2:19-cv-00713 Document 1 Filed 05/13/19 Page 2 of 6




 1           3.      Bowhead elects to proceed on the Admiralty side of the Court pursuant to Fed.

 2   R. Civ. P. 9(h).

 3                                            II. PARTIES

 4           4.      Plaintiff Bowhead is an Alaska limited liability company with its principal

 5   place of business in Anchorage, Alaska.

 6           5.      Defendant Alaska Logistics is a Washington limited liability company with its

 7   principal place of business in Seattle, Washington.

 8                                             III. VENUE

 9           6.      Venue is proper in this district because Alaska Logistics is subject to personal

10   jurisdiction within this district and it agreed to venue in this Court per the attached Agreement

11   (Exhibit A).

12                                             IV. FACTS

13           7.      At all material times, Bowhead was and is a water common carrier of goods for

14   hire in the non-contiguous domestic trade of the United States pursuant to tariff STB

15   BWHD300 filed with the Surface Transportation Board, which tariff governs, in part, the

16   transportation of goods of the type and between the ports or areas as hereinafter alleged and

17   further governed, in part, the transportation obligations identified below.

18           8.      On June 27, 2016, Bowhead and Alaska Logistics entered into a contract titled

19   “Transportation Agreement 2016-TA-03,” under 49 U.S.C. § 14101 (“Agreement”). A true

20   and correct copy of the Agreement is attached hereto as Exhibit A.

21           9.      The Agreement expressly stated that it incorporated Bowhead’s published

22   tariff, which governed the Agreement absent specific terms set forth in the Agreement or in a

23   later writing by the parties.

24           10.     The Agreement permits the recovery of attorney’s fees and costs to the

25   substantially prevailing party in the event of a dispute arising from the Agreement.

26           11.     In 2018, Alaska Logistics engaged Bowhead during Bowhead’s 2018 freight

     COMPLAINT - 2                                                               ATTORNEYS AT LAW
                                                                      BAUER MOYNIHAN & JOHNSON LLP
                                                                           2101 FOURTH AVENUE - SUITE 2400
                                                                           SEATTLE, WASHINGTON 98121-2320
                                                                                     (206) 443-3400
                  Case 2:19-cv-00713 Document 1 Filed 05/13/19 Page 3 of 6




 1   season to transport various cargo from Seattle, Washington to Seward, Alaska.

 2          12.     In an email to Bowhead on June 25, 2018, Alaska Logistics’ General Manager

 3   Allyn Long wrote: “[….] Do you have room on the mainline and when to [sic] you anticipate

 4   sailing. If you have room we would like a price per SF of deck to Seward or price per

 5   container to Nome, since it sounds like you’re stopping there anyway. If so please provide

 6   rough pricing.”

 7          13.     Bowhead’s director of operations, Billy Jarrett, responded to Alaska Logistics

 8   via email with the following quote on June 25, 2018:

 9                  We are in the process of loading out the barge this week and we plan on
                    sailing Friday [if] all goes well. At this point we don’t know how much
10                  space, if any, we’ll have on the barge and hope to know by about
                    Wednesday. Whatever space we will have leftover can be yours for
11                  $25.00 per square foot. This would be based on total square footage
                    loaded to the barge and not just on foot print. Let me know if you have
12                  any questions. [Emphasis added.]
13          14.     Allyn Long at Alaska Logistics, responded that same day: “Thank you. I am
14   pretty confident we will take you up on the offer. We will work with Boyer to see how much
15   room is left and how much we will need. Hopefully it works good for you as well as ‘AL’.”
16          15.     On June 26, 2018, Mr. Jarrett responded, “Allyn, Your booking number is
17   18803 and anything we accept for you will be billed at $25 per square foot and Alaska
18   Logistics will be responsible for any and all assist tugs in Seward.” (Emphasis added.)
19          16.     A copy of the aforementioned e-mails, collected in one string, are attached as
20   Exhibit B.
21          17.     Alaska Logistics loaded its cargo aboard Bowhead’s barge, and Bowhead
22   transported Alaska Logistics’ cargo and safely delivered it to Seward, Alaska, the designated
23   place of delivery.
24          18.     On July 26, 2018, Bowhead issued Invoice No. 900704 to Alaska Logistics for
25   transport of 21,887 square feet of cargo at $25.00 per square foot, from Seattle, Washington to
26   Seward, Alaska for a total cost of $547,175. A true and correct copy of Invoice No. 900704 is

     COMPLAINT - 3                                                             ATTORNEYS AT LAW
                                                                    BAUER MOYNIHAN & JOHNSON LLP
                                                                         2101 FOURTH AVENUE - SUITE 2400
                                                                         SEATTLE, WASHINGTON 98121-2320
                                                                                   (206) 443-3400
                  Case 2:19-cv-00713 Document 1 Filed 05/13/19 Page 4 of 6




 1   attached as Exhibit C.

 2          19.     Bowhead’s invoice stated as follows:

 3                  A charge of 1.5% per month (18% P.A.) WILL BE ASSESSED ON ALL
                    PAST DUE ACCOUNTS.
 4
                    THIS INVOICE AND ALL SERVICES OFFERED BY CARRIER ARE
 5                  SUBJECT OT THE TERMS AND CONDITIONS OF THE CARRIER’S
                    BILL   OF   LADING    AND   TARRIF   OR   APPLICABLE
 6                  TRANSPORATION AGREEMENT, WHICH SHALL GOVERN THE
                    RELATIONS, WHATSOEVER THEY MAY BE, BETWEEN THE
 7                  CARRIER AND THE SHPPER, OWNER AND/OR CONSIGNEE OF
                    THE GOODS, IN EVERY CONTINGENCY AND WHENSOEVER
 8                  OCCURING.
 9          20.     Bowhead’s governing tariff also provides, in Section 9.G, that “Interest at the

10   rate of one and one half percent (1.5%) per month shall accrue on all freight and charges from

11   the issuance of the freight invoice until paid in full. Interest shall be simple, not compound.”

12          21.     The tariff also provides that attorney’s fees and costs shall be recoverable by

13   Bowhead to collect any unpaid freight charges.

14          22.     In accordance with the Agreement, Bowhead’s Invoice No. 900704, its Bill of

15   Lading, and related tariff, Alaska Logistics was obligated to pay $547,175.

16          23.     Despite refusing to pay, Alaska Logistics wrote to Bowhead on September 11,

17   2018, stating, inter alia, that the parties had an agreement, that Alaska Logistics had agreed to

18   pay $25.00 per square foot, but that it should only have to pay approximately one fifth of the

19   amount invoiced.

20          24.     Alaska Logistics has failed and refused to pay any portion of the $547,175

21   invoiced, one fifth or otherwise.

22          25.     Because Alaska Logistics has failed to pay invoice number 900704, it is

23   responsible for a financing charge of one and a half percent (1.5%) per month, as set forth in

24   Bowhead’s invoice and governing tariff.

25          26.     As of this date, Alaska Logistics refuses to pay the amount owed to Bowhead

26   for invoice number 900704.

     COMPLAINT - 4                                                              ATTORNEYS AT LAW
                                                                      BAUER MOYNIHAN & JOHNSON LLP
                                                                          2101 FOURTH AVENUE - SUITE 2400
                                                                          SEATTLE, WASHINGTON 98121-2320
                                                                                    (206) 443-3400
                  Case 2:19-cv-00713 Document 1 Filed 05/13/19 Page 5 of 6




 1          27.     As a result of Alaska Logistics failure to pay, Bowhead is entitled to attorney

 2   fees and costs both for its pre-litigation and post-litigation efforts in collecting sums due

 3   Bowhead.

 4                                    V. FIRST CAUSE OF ACTION

 5                                       BREACH OF CONTRACT

 6          28.     Plaintiff hereby incorporates the above-stated allegations.

 7          29.     The transportation obligations identified above were subject to the terms of the

 8   Agreement under 49 U.S.C. § 14101 and Bowhead’s Bill of Lading, invoices, and tariff.

 9          30.     Bowhead performed the requested transportation services.

10          31.     Alaska Logistics breached the applicable contract by refusing to pay for

11   Bowhead’s services.

12          32.     Bowhead is entitled damages in an amount to be proven at trial, but no less than

13   $547,175.

14          33.     As a result of its failure to pay for Bowhead’s transportation services, defendant

15   Alaska Logistics is indebted to Bowhead, as stated, and for accrued and accruing interest at 1.5%

16   per month.

17                                VI. SECOND CAUSE OF ACTION

18                                ATTORNEY’S FEES AND COSTS

19          34.     Plaintiff hereby incorporates the above-stated allegations.

20          35.     Per the governing Agreement, Bowhead may recover its pre-litigation and post-

21   litigation attorney’s fees and costs.

22          36.     Bowhead is entitled to said remedy in an amount to be proven at trial.

23                                 VII. THIRD CAUSE OF ACTION

24                                      UNJUST ENRICHMENT

25          37.     Plaintiff hereby incorporates the above-stated allegations.

26          38.     By performing offered services, Bowhead conferred a material benefit upon

     COMPLAINT - 5                                                                ATTORNEYS AT LAW
                                                                       BAUER MOYNIHAN & JOHNSON LLP
                                                                            2101 FOURTH AVENUE - SUITE 2400
                                                                            SEATTLE, WASHINGTON 98121-2320
                                                                                      (206) 443-3400
                    Case 2:19-cv-00713 Document 1 Filed 05/13/19 Page 6 of 6




 1   Alaska Logistics.

 2            39.     Bowhead performed the services at substantial expense.

 3            40.     By permitting Bowhead to perform services and refusing to compensate Bowhead,

 4   Alaska Logistics has accepted and retained the benefit of Bowhead’s services.

 5            41.     Under circumstances, it is inequitable for Alaska Logistics to retain the benefit

 6   conferred upon it by Bowhead without paying the value of the services performed.

 7                                       PRAYER FOR RELIEF

 8            WHEREFORE, plaintiff, Bowhead Transport Company, LLC, prays:

 9            1.      That judgment be entered in favor of plaintiff and against defendant for no less

10   than the total amount of its claim, $547,175, and all other damages proven at trial;

11            2.      For pre-judgment and post-judgment interest at the contractual rate of 1.5% per

12   month;

13            3.      For an award of all legal fees and costs incurred by plaintiff; and

14            4.      For such other and further relief this Court deems just and equitable.

15

16            DATED this Monday, May 13, 2019.

17                                                   BAUER MOYNIHAN & JOHNSON
                                                     /s/ Mark A. Krisher
18                                                   Mark A. Krisher, WSBA No. 39314
                                                     /s/ Amy I. Paden
19                                                   Amy I. Paden, WSBA No. 50784
                                                     Attorneys for Plaintiff
20                                                   Bauer Moynihan & Johnson LLP
                                                     2101 Fourth Avenue, Suite 2400
21                                                   Seattle, WA 98121
                                                     Telephone: (206) 443-3400
22                                                   Fax: (206) 448-9076
                                                     Email: makrisher@bmjlaw.com
23                                                           apaden@bmjlaw.com
24

25

26

     COMPLAINT - 6                                                                ATTORNEYS AT LAW
                                                                        BAUER MOYNIHAN & JOHNSON LLP
                                                                            2101 FOURTH AVENUE - SUITE 2400
                                                                            SEATTLE, WASHINGTON 98121-2320
                                                                                      (206) 443-3400
